SLICK, District Judge.
The Semiramis, a British steamship, cleared from Halifax, Nova Scotia, January 21, 1931. On January 29th she was observed by Coast Guard destroyer McDougal about thirty miles southeast of Fire Island Light Vessel. She was one of four vessels grouped together within a radius of about a quarter of a mile of each other, and, when the Coast Guard destroyer McDougal had proceeded a short distance toward these vessels, the four vessels proceeded on diverging courses. This was about 2:15 o’clock in the afternoon of January 29th.
About 4 o’clock the same afternoon the Coast Guard destroyer McDougal overhauled the Semiramis. She was heavily laden; had a deck cargo aboard, and about 40 or 50 kegs on deck in addition to the usual fuel barrels. These kegs were labeled, but the officer making the observation was unable to read the labels.
On the morning of February 3, 1931, about 3:30 o’clock, police officers at Rockaway Point received a telephone call to the effect that two suspicious boats were off Rockaway, and dories were going from the shore to the boats and back again. They proceeded in a police patrol boat to within about a quarter of a mile of this location, and observed the Semiramis and another boat standing offshore without lights. They also observed dories or small boats moving from these ships to the shore. The shore line of the Atlantic Ocean at this place is lined with, residences. There is no harbor, and boats laden with cargoes cannot land here and never go there to dock.
As the police patrol boat approached, the Semiramis and the other boat headed out toward the open sea. The other boat, which escaped, threw out a smoke screen, and the Semiramis headed across the bow of the police patrol boat with the evident intention of preventing the police boat from proceeding toward the ship. The Semiramis almost rammed into the patrol boat, and finally was stopped.
The police boarded her, and took her into the customs office, where she was turned over to the customs authorities. She had no manifest, and she had not reported her arrival or departure from the New York harbor. There were found on board five pints of whisky, two of which were in the original wrappers or cartons and were labeled with foreign labels. The crew of the Semiramis were not charged with any criminal offense.
The claimant introduced no testimony, and no witnesses were sworn, and no explanation was made as to the conduct of this vessel. The United States government libeled the Semiramis under six specifications. The facts disclose that the Semiramis imported merchandise from Halifax, Nova Scotia, without reporting the same to the collector of customs; that she brought merchandise from a contiguous country, to wit, from Halifax, Nova Scotia, and that the master failed to file a manifest; that the master did not produce on demand a manifest; and that, after arrival within the Tenth customs collection district for the port of New York, she attempted to depart without making a report of entry. The merchandise brought was whisky.
The vessel should be forfeited, and the district attorney’s office is requested to submit a draft decree in accordance with this finding.